DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,443,300. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 8,443,300. The method of receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description of US Patent No. 8,443,300 having limitations generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the interface; display the detailed description of the listing in response to a user selection of the thumbnail image; and display at least one control usable to navigate the 3-D interface object. The difference is the claims of US Patent No. 8,443,300 having the limitations searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search .

Instant Application No. 17/019,284.
Claim 1.  A method comprising: receiving a user selection of a three-dimensional (3D) object from a plurality of 3D objects for displaying search results; 
determining a plurality of search results based on a query; and configuring a user interface to display the plurality of search results on respective portions of the 3D object.

US Patent No. 8,443,300.
Claim 1. A method comprising: receiving, at a publication system, a query defined by a user of the publication system from a client machine; searching a database that contains a plurality of listings associated with the publication system based on the query; retrieving a search result from the database based on the query, the search result referencing a listing among the plurality of listings, the listing including a thumbnail image and a detailed description; and generating an interface configured to: display the thumbnail image of the listing as a reference to the search result a side of a three-dimensional (3-D) interface object of the .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (one or more computer-readable storage medium). Claim 17 recites "a machine-readable storage medium encoded with instructions executable by a processor" wherein the claimed machine-readable storage medium is not limited to statutory elements. The machine readable storage medium is defined in the specification in paragraph 11 and 12 and the defined specification is not limited to statutory embodiment as the defined elements are defined as exemplary embodiments without limiting the meaning of the term machine readable storage medium to statutory elements only excluding signal and carrier wave under broadest reasonable interpretation. Accordingly the claimed machine readable storage medium is not limited to statutory elements only and thus non-statutory. Claims 18-20 are dependent on claim 17 and fail to cure the deficiency of claim 17. Therefore they are rejected under the same rational.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Bakhash et al. (US Patent No. 7,735,018). 
Regarding claims 1 and 17, Bakhash discloses a method comprising [see figure 1A-1C]: receiving a user selection of a three-dimensional (3D) object from a plurality of 3D objects for displaying search results [Bakhash, see col. 2, lines 63-65, col. 3, lines 25-29 and figure 4A-4B;  providing a three-dimensional graphical user interface, comprising receiving an input from an end user, capturing computing output from at least one computer source in response to the received end-user input, and presenting the computing output as at least two objects within a three-dimensional virtual space displayed to the end user]; determining a plurality of search results based on a query [Bakash; col. 16, lines 37-50 and figures 4A-4b, 11; a method and system for creating a 3D output of webpages from hyperlinks via interactive meta search results 
Regarding claim 2, Bakhash discloses further comprising: receiving a user selection of a different 3D object from the plurality of 3D objects [Bakhash, col. 5, lines 54-62 the user may have the option of linking multiple 3D spaces together, thereby creating a network of 3D spaces. Regardless of where the files or applications are located (e.g., within the same folder, in a subfolder, on a different computer, within the network, on a different network, across the Internet, etc.)]determining an additional plurality of search results based on an additional query [Bakhash figure 11]; and configuring the user interface to display the additional plurality of search results on respective portions of the different 3D object Bakhah, col. 32, lines 47-61 figure 15; content output into the 3D GUI application's virtual space results from a search 
	Regarding claim 3, Bakhash discloses wherein the plurality of search results are determined by searching a database based on the query [Bakhash; col. 16, lines 37-50 and figures 4A-4B; the helper application or programmatic access can allow the end user to input not only the search term(s), but the source from which the search results should originate (e.g., eBay, Yahoo!, Google, e-mail, desktop, MySpace, MSN, or any other available source of information].
	Regarding claim 4, Bakhash discloses wherein configuring the user interface includes associating the plurality of search results with the respective portions of the 3D object [Bakhash, col. 35, lines 60-67; The 3D GUI system will determine the subject or meaning of the output, information and content within the 3D virtual space by indexing all the words associated with (i) the names of the files, HTML pages, viewpoints, hyperlinks and any other available information associated with the 3D virtual space content in the scene, (ii) actual data within the files, HTML pages, viewpoints, hyperlinks and other available information within the 3D virtual space or words entered into the input field of helper application].
	Regarding claim 5, Bakhash discloses further comprising, responsive to selection of a portion of the 3D object, displaying a copy of a representative image of the respective search result [Bakhash, see col. 32, lines 49-55 and figure 15;. content output into the 3D GUI application's virtual space results from a search initiated with the helper application 522 (e.g., Yahoo! Image Search). This helper application shows the search term van gogh, having been input into this helper application's text input field 530. The resulting first four image outputs 
	Regarding claim 6, Bakhash discloses further comprising, responsive to selection of a portion of the 3D object, displaying a copy of a representative image of the respective search result and data derived from the respective search result [Bakhash, see figure 16 A-16B; an end user selects the helper application called Yahoo! Search (520), and types a search term (e.g., "Albert Einstein" or "Thomas Edison") into the helper application's text input field (530). The helper application gathers the information for the search request through a webservice or other technique (FIGS. 4A and 4B) and plots the search results in a unique 3D stack 560, which is represented in the timeline 340 by an icon 562. The plotting of the search results in its own 3D stack by a helper application constitutes a visual event or change to the 3D virtual space for which an icon is drawn and added to the timeline].
	Regarding claim 7, Bakhash discloses wherein the plurality of search results include a corresponding plurality of descriptions and the data derived from the respective search result is a respective description of the search result [Bakhash, see col. 36, lines 21-29; figure 19; The advertising text 644 can be incorporated into the 3D virtual space 300 by presenting the text along with its: (a) hyperlink and associated title (News on eBay); (b) description (Find news items at low prices].
	Regarding claim 8, Bakhash discloses further comprising displaying the 3D object concurrently with the copy of the representative image and the data derived from the respective search result [Bakhash; col. , lines 30-67;   The 3D GUI system will determine the subject or meaning of the output, information and content within the 3D virtual space by indexing all the words associated with (i) the names of the files, HTML pages, viewpoints, hyperlinks and any 
	Regarding claim 9, Bakhash discloses further comprising displaying the copy of the representative image and the data derived from the respective search result as part of a display that is separate from display of the 3D object [Bakhash, col. 28, lines 52-60 and figure 9; 3D icons (342, 344, 346, 348) in the timeline 340 representing four unique searches (i.e., rolex Daytona, ibm laptop, plasma tv) done with the eBay Search helper application. Each unique search resulted in the creation of its own 3D stacks 302, 304, 306, 308 (each stack showing ten items at a time in this embodiment) as well as their own unique 3D icons plotted in a timeline map 340 at the bottom margin of the 3D virtual space 300. In this embodiment of the invention, should the end user click on any hyperlink or 3D icon, the 3D GUI would visually take the end user to the viewpoint of the first eBay search result item within its 3D stack].
	Regarding claim 10, Bakhash discloses further comprising receiving user input to rotate the 3D object around an axis of rotation of the 3D object [Bakash, col. 19, lines 45-52;
a cluster of eight windows can be arranged at the corners of a cube configuration, wherein the each window can be rotated through the cube arrangement to sort through the pages in the 
	Regarding claim 11, Bakhash discloses further comprising receiving user input to control a speed of rotation of the 3D object around an axis of rotation of the 3D object [Bakhash, col. 18, lines 60-67 and col. 19, lines 45-52; a formula to dynamically compute the position or x,y,z coordinates of each webpage (or other item) drawn within a 3D stack to take on the overall look of what we call a custom gestalt whereby the configuration or pattern (x,y,z coordinates in the virtual space) of elements are so unified as a whole that it cannot be described merely as a sum of its parts, a different gestalt or pattern for drawing webpages takes on the shape of a three-dimensional cube where each webpage is plotted at the point of intersection of three sides of the cube.]
	Regarding claim 12 Bakhah discloses a system comprising: a display device to display a user interface that includes a 3D object [Bakhash, col. 3, lines 18-24; provided a system for providing a three-dimensional graphical user interface, comprising a display screen, an input device for receiving an input from an end user, a processor module operatively coupled to the display screen and the user input device] ; and a client communication module implemented at least partially in hardware of a computing device to [Bakhash col. 4, lines 5-12; provided a network system for providing a three-dimensional graphical user interface, comprising: a computer-server network comprising a plurality of servers in communication with each other; at least one display screen operatively coupled to the computer-server network; at least one input device for receiving an input from an end user, the input device being operatively coupled to the computer server network receive a user selection of the 3D object from a plurality of 3D objects for displaying search results [Bakhash, see col. 2, lines 63-65, col. 3, lines 25-29 and figure 4A-
Regarding claim 13, Bakhash discloses further comprising: receive a user selection of a different 3D object from the plurality of 3D objects [Bakhash, col. 5, lines, 54-62 the user may have the option of linking multiple 3D spaces together, thereby creating a network of 3D spaces. 
Regarding claim 14, Bakhash discloses wherein the plurality of 3D objects include at least one of a cube, an ellipsoid, a 3D wall, or a sphere [Bakhash, col. 18, lines 60-67 and col. 19, lines 45-52; a formula to dynamically compute the position or x,y,z coordinates of each webpage (or other item) drawn within a 3D stack to take on the overall look of what we call a custom gestalt whereby the configuration or pattern (x,y,z coordinates in the virtual space) of elements are so unified as a whole that it cannot be described merely as a sum of its parts, a different gestalt or pattern for drawing webpages takes on the shape of a three-dimensional cube where each webpage is plotted at the point of intersection of three sides of the cube.]
Regarding the features of claims 15-16, directly or indirectly dependent on claim 12, essentially correspond to those of claims 9-11 respectively. Accordingly, the same reasoning as in claims 9-11 applies to claims 15-16.
Regarding the features of claims 18-20, directly or indirectly dependent on claim 17, essentially correspond to those of claims 6-8 respectively. Accordingly, the same reasoning as in claims 6-8 applies to claims 18-20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Czerwinski et al. (US Patent No. 6,423,093) discloses  a user to view and organize all objects and to edit or otherwise work on a selected object by, for example, representing, graphically, objects or content with a low resolution image which can be added, moved, or deleted from a simulated three-dimensional environment on the user's video monitor.
	De Angelo (US Patent No. 7,992,102) discloses the user-generated result is based at least on a user activation of at least one of the first-type and second-type graphical user interface elements.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171